Citation Nr: 1815190	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for chloracne in excess of 30 percent.  

2.  Entitlement to an initial disability evaluation for lumbar strain with intervertebral disc syndrome and degenerative disc disease in excess of 20 percent prior to December 1, 2017, and in excess of 40 percent thereafter.  

3.  Entitlement to service connection for soft tissue sarcoma. 

4.  Entitlement to service connection for locked jaw due to broken right jawbone.  

5.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2013.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a travel Board hearing before the undersigned Veterans' Law Judge in April 2017.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased disability evaluation for chloracne in excess of 30 percent.  

2.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial disability evaluation for lumbar strain with intervertebral disc syndrome and degenerative disc disease in excess of 20 percent prior to December 1, 2017, and in excess of 40 percent thereafter.  

3.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for soft tissue sarcoma.

4.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for locked jaw due to broken right jawbone.  

5.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to TDIU prior to November 1, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased disability evaluation for chloracne in excess of 30 percent have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for lumbar strain with intervertebral disc syndrome and degenerative disc disease in excess of 20 percent prior to December 1, 2017, and in excess of 40 percent thereafter.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for service connection for soft tissue sarcoma have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for service connection for locked jaw due to broken right jawbone have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for entitlement to TDIU prior to November 1, 2013 have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in February 2018, withdrew his claims for: an increased disability evaluation for chloracne in excess of 30 percent; an initial disability evaluation for lumbar strain with intervertebral disc syndrome and degenerative disc disease in excess of 20 percent prior to December 1, 2017, and in excess of 40 percent thereafter; service connection for soft tissue sarcoma; service connection for locked jaw due to broken right jawbone; and TDIU prior to November 1, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claims and the claims are dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the issue of an increased disability evaluation for chloracne in excess of 30 percent is dismissed.

The appeal of the issue of an initial disability evaluation for lumbar strain with intervertebral disc syndrome and degenerative disc disease in excess of 20 percent prior to December 1, 2017, and in excess of 40 percent thereafter, is dismissed.

The appeal of the issue of service connection for soft tissue sarcoma is dismissed.

The appeal of the issue of service connection for locked jaw due to broken right jawbone is dismissed.

The appeal of the issue of entitlement to TDIU prior to November 1, 2013 is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


